           Case 4:19-cv-00549-JM Document 35 Filed 08/27/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

BRUCE WILLIAMS and
TRACY GIVAN                                                                  PLAINTIFFS

V.                                     No. 4:19-cv-549-JM

CITY OF LITTLE ROCK, a municipality;
KENTON BUCKNER, individually and in
his official capacity; MARK ISON, individually;
RUSS LITTLETON, individually; MARK
RAINEY, individually; and JOHN DOES 1-25,
individually                                                                 DEFENDANTS



                  ORDER GRANTING PLAINTIFFS’ MOTION TO DISMISS

       Plaintiffs have filed a motion to voluntarily dismiss their case without prejudice. The

Court finds that Plaintiffs’ motion to dismiss (Docket #32) should be, and hereby is, granted.

The Clerk is directed to close the case.

       The Court notes that Plaintiffs’ right to re-file the case against the Defendants is subject

to the provisions of Rule 41(d) of the Federal Rules of Civil Procedure. Under Rule 41(d), the

Plaintiffs may be ordered to pay any costs of this action which the Court deems appropriate if

Plaintiffs re-file the action against the Defendants.

       IT IS SO ORDERED this 27th day of August, 2020.



                                                              ______________________________
                                                              James M. Moody, Jr.
                                                              United States District Judge
